Case 3:18-cv-00161-N Document 129-1 Filed 07/23/20                  Page 1 of 1 PageID 6842



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 ESCORT INC.,
                           Plaintiff,
 v.
                                                    Case No. 3:18-cv-161-N
 UNIDEN AMERICA CORPORATION,

                            Defendant.


                                            ORDER

       Before the Court is the parties’ Joint Motion to Stay All Deadlines and Notice of Settlement

(“the Motion”). The Court, having fully considered the Motion, along with the other papers on

file with the Court, is of the opinion that the Motion should be, and is hereby, GRANTED. It is

therefore ORDERED that all deadlines in this case are hereby stayed for 30 days from the date of

this Order.




                                                1
